Mobley, Presiding Justice.
John R. Carlisle appealed from a judgment overruling his plea to the jurisdiction in a divorce action. Appellee filed a motion to dismiss the appeal because the judgment is not one entitling appellant to direct appeal without a certificate from the trial judge that the judgment is of such importance to the case that immediate review should be had.
Appellant states that the appeal was taken pursuant to paragraph (b) of Code Ann. § 6-701 (Ga. L. 1965, p. 18; Ga. L. 1968, pp. 1072, 1073). He apparently overlooks the fact that paragraph (b) applies only where "an appeal is taken under any provision of paragraph (a).” Code Ann. § 6-701 (b). A judgment overruling a plea to the jurisdiction is not included in those named in § 6-701 (a), from which an appeal may be taken. Without a certificate of immediate review, an appeal from a judgment overruling a plea to the jurisdiction is premature and must be dismissed. In Carden v. LaGrone, 225 Ga. 365 (169 SE2d 168), cited by appellant, the trial judge certified the case for immediate review (see page 366).

Appeal dismissed.


All the Justices concur.